                            DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION

                     CIVIL ACTION FILE NO.: 7:19-cv-89-BO

NEIGHBORHOOD NETWORKS                      )
PUBLISHING, LLC and N2                     )
FRANCHISING, LLC,                          )
                                                 PLAINTIFFS' OPPOSITION TO
              Plaintiffs,                  )
                                                   DEFENDANT LIFESTYLE
                                           )
                                                PUBLICATIONS, LLC's L.R. 56.1
                     v.                    )
                                                  STATEMENT OF FACTS IN
                                           )
                                                SUPPORT OF ITS MOTION FOR
JACQUELINE MARIE LYLES and                 )
                                                    SUMMARY JUDGMENT
LIFESTYLE PUBLICATIONS, LLC,               )
              Defendants.                  )


      Pursuant to Local Rule 56.1, Plaintiffs (collectively referred to as "N2") submit

the following opposition and response to the statement of material facts by

Defendant Lifestyle Publications, LLC (“Defendant Lifestyle") in support of

Defendant Lifestyle's Motion for Summary Judgment:

                                  BACKGROUND

      1.       Plaintiff Neighborhood Networks Publishing, Inc. ("N2") owns and

publishes "around 900 different community publications, which are published in 47

states." Compl. ¶ 14.

      N2's Response:

      Admitted except as to 900 being the current number as of the date of

this filing

      2.       N2’s publications are "hyper-local" magazines that target specific

affluent areas of cities and suburbs, and local businesses place advertisements in




           Case 7:19-cv-00089-BO Document 51 Filed 06/25/20 Page 1 of 34
them. N2 offers franchises in each of these specific local areas; its franchisees are

called "Area Directors." Compl. ¶¶ 1, 16.

        N2's Response:

        Admitted for purposes of this motion.

        3.       N2 has approximately 800 Area Directors that sell advertising for their

respective N2 magazines. Compl. ¶ 15.

        N2's Response:

        Admitted for purposes of this motion.

        4.       Each of N2’s magazines targets a specific local area. Compl. ¶¶ 1, 5, 22.

        N2's Response:

        Admitted for purposes of this motion.

        5.       Defendant Jacqueline Lyles ("Lyles") was an Area Director for N2 from

approximately February 1, 2016 until August 31, 2018. Compl. ¶¶ 28, 33.

        N2's Response:

        Admitted.

        6.       Lyles’ franchise was the Peachtree Battle community in Atlanta,

Georgia, and her N2 magazine was titled Peachtree Battle Living. Compl. ¶ 28.

        N2's Response:

        Admitted.

        7.       As an Area Director for Peachtree Battle Living, Lyles’ duties were to

facilitate "publication of, and selling advertising for, Peachtree Battle Living." Compl.

¶ 28.




             Case 7:19-cv-00089-BO Document 51 Filed 06/25/20 Page 2 of 34
      N2' Response:

      Admitted.

      8.       The Peachtree Battle community is a few hundred acres in Atlanta—well

under a square mile in area.

https://www.peachtreebattlealliance.org/info.php?pnum=5596e0cc293b4a.

      N2's Response:

      Admitted for purposes of this motion.


                          THE FRANCHISE AGREEMENT

      9.       Lyles entered into a Franchise Agreement with N2. Compl. ¶ 7.

      N2's' Response:

      Admitted.

      10.      The Franchise Agreement defined Lyles’ exclusive "Territory "as "The

Community of Peachtree Battle; in the State of Georgia, county of Fulton and in the

zip code of 30305 as defined on October 18, 2017." Compl. Ex. A, Attachment B.

      N2's Response:

      Admitted.

      11.      The Franchise Agreement prohibited Lyles from soliciting "any

Community that is not within Franchisee’s Territory without Franchisor’s prior

written consent." Compl. Ex. A, ¶ 1A.

      N2's Response:

      Admitted, but immaterial and irrelevant in that the Franchise

Agreement defines “Community” as “residential communities, cities, towns,


                                            3
           Case 7:19-cv-00089-BO Document 51 Filed 06/25/20 Page 3 of 34
and villages.” (Verified Complaint ("Compl."), D.E. 1-4, Ex. A ("Franchise

Agreement"), ¶ 1A).      More relevant to the N2’s claims is the Franchise

Agreement’s      non-solicitation     agreement.     (Compl.     ¶   30;   Franchise

Agreement, ¶ 7(C)).

      12.    The non-competition provision contained in the Franchise Agreement

provided that "[f]or a period of 24 months immediately following the expiration,

termination, or transfer of this Agreement (‘Non-Compete Period’), neither Franchisee

nor any Principal will compete, directly or indirectly, with Franchisor...or engage in

any capacity, by any individual, organization, or company, in any Competitive

Business within the Territory; within a 15-mile radius around the perimeter of the

Territory; or within a 15-mile radius around the perimeter of the territory of any other

N2 Publishing franchisee, directly or indirectly..." Compl. Ex. A, ¶ 7B.

      N2's Response:

      Admitted for purposes of this motion.

      13.    The non-compete clause in the Franchise Agreement also prohibited

Lyles from directly or indirectly "solicit[ing] business from Consumers, Communities,

clients (including advertisers) of Franchisor or of any N2 Publishing franchisee

(within the geography defined above), nor engage in any business activities that are

the same as or similar to those of Franchisor or its franchisees." Compl. Ex. A, ¶ 7B.

      N2's Response:

      Admitted for purposes of this motion.




                                           4
        Case 7:19-cv-00089-BO Document 51 Filed 06/25/20 Page 4 of 34
        14.   The non-solicitation clause in the Franchise Agreement prohibited Lyles

from "soliciting advertising with any N2 Publishing customers that Franchisee has

obtained as a result of Franchisor’s Confidential Information." Compl. Ex. A, ¶ 7C.

        N2's Response:

        Admitted for purposes of this motion.

        15.   While Lyles worked for N2, her compensation was based only off of

advertising sold in Peachtree Battle Living, and Lyles used N2’s computer systems to

enter information for advertisers in only Peachtree Battle Living. Compl. ¶¶ 31-32.

        N2's Response:

        Denied in part.    Under Lyles Franchise Agreement, N2 paid Lyles a

monthly commission, which was calculated, in part, based on the amount of

revenue actually received by N2 from businesses that had purchased

advertising in Peachtree Battle Living. (Compl. ¶31).               In her role as an

Area Director, Lyles was responsible for using the N2 Portal to enter billing

and payment information for N2 advertisers that had purchased advertising

in Peachtree Battle Living. She also used PubManager to upload content

for publication in Peachtree Battle Living. (Compl. ¶ 32).

                          LYLES SELLS HER FRANCHISE

        16.   On August 31, 2018, Lyles sold her franchise to Craig O’Neal. Compl.

¶ 33.

        N2's Response:

        Admitted.

        17.   N2 consented to the sale of Lyles’ franchise to O’Neal. Compl. ¶ 34.
                                           5
         Case 7:19-cv-00089-BO Document 51 Filed 06/25/20 Page 5 of 34
      N2's Response:

      Admitted that N2 consented to the sale of Lyles’ franchise to O’Neal as

reflected in the Transfer Agreement. (Compl. ¶ 34; id. Ex. B).

      18.   After O’Neal became the Area Director for the Territory, Lyles worked

with O’Neal from September through November 2018 to help O’Neal publish

Peachtree Battle Living. Compl. ¶ 36.

      N2's Response:

      Admitted.

      19.   When Lyles had become an Area Director, N2 granted her access to its

computer systems N2 Portal and PubManager, which are cloud-based software

systems that Area Directors "use to manage and process customer advertising

contracts and orders" and to "upload and manage files containing articles and

customer advertising contracts and orders" and to "upload and management files

containing articles and customer advertisements for publication in N2's magazines."

Compl. ¶¶ 25-26

      N2's Response:

      N2 admits the above, but clarifies as follows:

In her capacity as an N2 Area Director and franchisee, Jackie Lyles had

access to both the N2 Portal and PubManager using unique login names and

secure passwords, and used both systems in the ordinary course of business.

(Declaration of Mike Beams ("Beams Decl.") ¶ 3.) Lyles was not issued login

credentials or otherwise allowed to access N2’s Portal or PubManager



                                        6
        Case 7:19-cv-00089-BO Document 51 Filed 06/25/20 Page 6 of 34
without first signing and returning her Franchise Agreement, which

includes a confidentiality provision that substantially limited Lyles'

authority to use these software systems. (Compl. Ex. A ¶ 7A; Beams Decl. ¶

13; Affidavit of Jacqueline M. Lyles ("Lyles Aff.") ¶ 5).      More specifically,

Under § 7 of her Franchise Agreement, Lyles was allowed to use N2's

"Confidential Information," including its trade secret information stored on

N2 Portal and PubManager, "for the sole purpose" of N2's business. (Compl

Ex. A ¶¶ 7A, 11D). She could not use N2's Confidential Information "for [her]

own use or for any other purpose," and she could not "use or duplicate" N2's

Confidential Information "in any other business[.]" (Compl. Ex. A ¶ 7).

Likewise, Lyles' Franchise Agreement forbade her from accessing N2's

online systems after her relationship with N2 ended. (Compl. Ex A ¶ 11). In

her     Franchise   Agreement,   Lyles       agreed   that   "any   disclosure   or

unauthorized use [of N2's Confidential Information] will cause irreparable

loss and harm to" N2. (Compl. Ex A ¶ 7(A)).

        The N2 Portal is the cloud-based software system that Area Directors

use to, among other purposes, enter, process and manage customer

advertising contracts and orders.    (Beams Decl. ¶ 4). To access N2 Portal,

each Area Director is assigned a unique username and password; Area

Directors are not allowed to access the Portal unless they have signed a

Franchise Agreement, including a confidentiality agreement. (Beams Decl.

¶ 4).



                                         7
         Case 7:19-cv-00089-BO Document 51 Filed 06/25/20 Page 7 of 34
     The customer data gathered and stored by N2 in the Portal

(“Customer Data”) is proprietary, confidential, and commercially valuable

(Beams Decl. ¶ 5; Declaration of Nicole Geraghty ("Geraghty Decl.") ¶¶ 11–

30). N2’s Customer Data includes, in pertinent part, expiration dates of N2’s

advertising agreements with customers, contract pricing, agreement

terms/duration, and other information relevant to customer contract

renewals (collectively “Customer Renewal Information”). (Beams Decl. ¶ 6;

Geraghty Decl. ¶¶ 11–24).       Expiration dates of customer contracts are

particularly valuable. N2’s business model is focused on brand advertising.

(Geraghty Decl. ¶¶ 11–14).       Brand advertising, as compared to other

marketing strategies, aims to create a consistent and sustained message

about an advertiser’s company, as well as its products or services. (Id.).

Building the brand needed to make a brand advertising campaign

successful requires a sustained, long-term commitment from advertisers.

(Id.). N2 stores the expiration date of its various advertising agreements on

N2   Portal   so   that   the   information   is   readily   accessible   to   its

franchisees/Area Directors. (Id.). Having ready access to expiration dates

keeps Area Directors informed. (Id.).      Keeping contract expirations and

renewals top of mind is important because the best time to offer advertising

to a business that it is currently on a longer-term agreement is the window

of time around that agreement’s expiration date. (Id.). At that moment,

marketing dollars are becoming available, which is the critical time to get



                                       8
       Case 7:19-cv-00089-BO Document 51 Filed 06/25/20 Page 8 of 34
in front a client to offer advertising opportunities and to increase the

likelihood of a sale.

      20.      When Lyles sold her franchise to O’Neal, N2 could have terminated her

access to N2 Portal and PubManager but chose to not do so.

      N2's Response:

      N2 admits that it could have, but did not immediately terminate access

to N2 Portal upon Lyles transfer of her Franchise to O'Neal. Ordinarily, an

N2 contract specialist responsible for managing documents associated with

the transfer of an N2 franchise will notify N2’s technology team of a transfer

and termination of the applicable franchise agreement; N2’s technology

team will then timely terminate the Area Director’s access to N2’s electronic

systems, including the N2 Portal and PubManager. (Beams Decl. ¶ 18).

Lyles agreed to help Craig O’Neal operate Peachtree Battle Living during a

period of post-transfer transition between September 2018 and November

2018. Accordingly, N2 did not terminate Ms. Lyles’s access to N2Portal and

PubManager upon the termination of her Franchise Agreement so that she

could help operate the publication during the period of transition. (Beams

Decl. ¶ 19). After Lyles sold her franchise, she understood that she was still

required to keep N2’s information confidential. (Lyles Aff. ¶ 6; Compl. Ex.

A ¶¶ 7, 11).

      21.      N2 did not terminate Lyles’ access to N2 Portal and PubManager until

March 27, 2019. Compl. ¶¶ 42, 48.



                                          9
        Case 7:19-cv-00089-BO Document 51 Filed 06/25/20 Page 9 of 34
      N2's Response:

      Admitted.      Admitted further that Lyles’s access inadvertently

continued despite her no longer working with N2 in any capacity. (Beams

Decl. ¶ 15). Because neither Lyles nor Mr. O’Neal notified N2 when she

stopped assisting Peachtree Battle Living following November 2018, Lyles’s

login credentials and password to N2 Portal and PubManager remained

active unbeknownst to N2 and its technology team. (Beams Decl. 20).

Nonetheless, Lyles remained bound by the confidentiality obligations in her

Franchise Agreement. (Compl. Ex. A. ¶¶ 7, 11).

      22.   While Lyles was helping O’Neal with Peachtree Battle Living, and

continuing through March 2019, Lyles accessed N2 Portal and PubManager using

her same N2-supplied credentials. Compl. ¶ 42 (noting access; Lifestyle disputes the

allegation that the access was unauthorized).

      N2's Response:

      N2 admits that Lyles continued to access N2 Portal and PubManager

via her login credentials after transferring her N2 franchise for a period

that continued through March 2019.              N2 denies that such access was

authorized. Lyles was an authorized user and permitted to access and use

of N2 Portal for the purpose of assisting in transitioning the operation of

Peachtree Battle Living to Craig O’Neal pursuant to the Transfer and

Consent Agreement. (Beams Decl. ¶¶ 17, 19). Based on the terms of her

Franchise Agreement and its confidentiality provision, Lyles knew that she



                                        10
       Case 7:19-cv-00089-BO Document 51 Filed 06/25/20 Page 10 of 34
could not make use of N2’s systems without permission and for reasons

unrelated to operating Peachtree Battle Living. (Beams Decl. ¶ 21). Lyles

understood that even after selling her franchise she was obligated to keep

N2’s information confidential.           (Lyles Aff. ¶ 6). Lyles has never been

authorized to access and use the Confidential Information on N2's systems

except to conduct business to benefit her former N2 franchise. (Franchise

Agreement ¶ 7; Declaration of Christine Roshto ("Roshto Decl.") ¶ 14). Lyles

agreed not to use N2's Confidential Information for any other purpose and

specifically agreed not to use it to benefit another business, and her

confidentiality obligations continue to this date. (Franchise Agreement¶

11).

       23.     Lyles viewed "the identity of certain of N2’s clients, the nature of the ads

those clients were running, the contact information for certain of N2’s clients, and the

identity of certain N2 clients who had not yet paid N2." Compl. ¶ 43.

       N2's Response:

       Admitted. Admitted further that in accessing client details in the N2

Portal, Ms. Lyles would have necessarily had access to Customer Data and

Customer Renewal Information, including contract expiration dates and

customer pricing. (Beams Decl. ¶ 23).

       24.     Lyles viewed the identities and advertisements for 11 N2 advertisers.

Compl. ¶ 44.

       N2's Response:



                                            11
        Case 7:19-cv-00089-BO Document 51 Filed 06/25/20 Page 11 of 34
      Denied in part. Between the period of March 22–26, 2019 Lyles made

unauthorized use of the N2 Portal to access the client details and

advertising lists for 12 N2 customers. (Beams Decl. ¶ 22). Lyles had started

selling advertising for Lifestyle more than a month before in February 2019.

(Lyles Aff. ¶ 7). Lifestyle competes directly with N2 in the community

publication business. (Compl. ¶ 9). Further, during and around the same

time that Ms. Lyles accessed such customer information maintained in N2

Portal, she was also soliciting business on behalf of Lifestyle Publications,

LLC from N2 advertisers. (Declaration of Katherine Miyahira ("Miyahira

Decl.") ¶ 9). More specifically, between March 17, 2019, and April 8, 2019,

Lyles solicited business on behalf of Lifestyle from the N2 advertisers listed

in the following chart:

                                                                         Date Lyles First
                                                         Date Contract   Contacted on Behalf of
N2 Client                 N2 Account # Contact in Portal Expired         Lifestyle Pubs
1. Mercedes Benz -
   Buckhead               96745         Donna Anderson March 2020        3/21/19
2. Cunningham
   Associates             81512         Jere Smith       February 2019   3/21/19
3. American Leather /
   Verde Home             145459        Rico Berrios     November 2019 3/21/19
4. Hennessy Jaguar/Land
   Rover                  88620         Mark Hennessy    June 2019       Week of 4/1/19
5. Pharr Road Animal
   Hospital               80898         Brian Hekman     February 2019   Week of 4/8/19
                                        Kimberly
6. Leslie Hindman         128936        Bloomquist       February 2019   Week of 4/14/19
7. Ashley Battleson -                   Ashley
   Engel & Volkers        55501         Battleson        March 2017      Week of 4/1/19
8. Southern Stem Cell                   Richard
   Institute              145776        Ambrozic         November 2019 Week of 4/1/19
9. Catalyst Fitness       80906         Bill Sonnemaker February 2019    Week of 4/8/19

(Miyahira Decl. ¶ 9).

                                          12
        Case 7:19-cv-00089-BO Document 51 Filed 06/25/20 Page 12 of 34
      25.     Lyles viewed the "content and proofs related to multiple N2 publications

circulated in Buckhead and Peachtree Battle areas of Atlanta." Compl. ¶ 46.

      N2's Response:

      It is admitted that Lyles used PubManager to search for and view

content and proofs related to multiple N2 publications circulated in

Buckhead and Peachtree Battle areas of Atlanta. (Compl. ¶ 46). It is further

admitted that in late March 2019, while soliciting advertising from an N2

advertiser,        American     Leather        /   Verde   Home,    Lyles   emailed

jnewman@lifestylepubs.com stating “I have attached the ad [American

Leather / Verde Home] ran the last month for P’tree Battle Living.”

(Declaration of James V. Newman ("June 2020 Newman Decl.") Ex. 1, at

N2_00023). Attached to that email was a digital copy of the American

Leather / Verde Home ad that was published in the February 2019 issue of

N2’s Peachtree Battle Living surreptitiously taken from the N2 Portal.

(Miyahira Decl. ¶¶ 13–14; id Exs. B, C).



      26.     N2 continued to supply Lyles with active credentials to N2 Portal and

PubManager until March 2019. Compl. ¶¶ 48-49.

      N2's Response:

      Denied. Lyles had active credentials until March 2019 as a matter of

inadvertence under circumstance of transition, not because N2 supplied her

with them. (Beams Decl. ¶ 15-18). It is expressly denied that Lyles access to
                                          13
       Case 7:19-cv-00089-BO Document 51 Filed 06/25/20 Page 13 of 34
N2 Portal and PubManager was authorized.            To the contrary she was

expressly forbidden from accessing N2 Portal and PubManager after she

transferred her franchise and finished assisting O'Neal with his transition.

(Compl. Ex. A, ¶¶ 7A, 11).

      27.   N2 continuously authorized Lyles to access N2 Portal and PubManager

from the beginning of her tenure as Area Director in February 2016 until N2

terminated her access on March 27, 2019. Compl. ¶¶ 28, 48–49.

      N2's Response:

      Denied. Lyles’s use of N2 Portal and PubManager between November

2018 and March 2019 was without N2’s knowledge or authority. As noted in

N2's Response to paragraph 22 above, upon transfer of her Franchise and

finalization of O'Neals transition into the Area Director role, Lyles was

required to discontinue her use of N2's Confidential Information, including

that information stored on N2 Portal and PubManager. (Compl. Ex. A, ¶ 11).

Lyles confidentiality agreement forbade her from accessing and using the

Confidential Information on N2's systems for any purpose other than to

conduct business on behalf of N2. (Compl. Ex. A, ¶ 7; Decl. of Christine

Roshto ¶ 14). Lyles agreed not to use N2's Confidential Information for any

other purpose and, and her confidentiality obligations continue to this date.

(Compl. Ex. A, ¶ 11).




                                       14
       Case 7:19-cv-00089-BO Document 51 Filed 06/25/20 Page 14 of 34
    LYLES BEGINS WORKING WITH LIFESTYLES PUBLICATIONS, S.E.,
                                    LLC
      28.  In February 2019, Lyles began working as an independent contractor

for Lifestyle Publications S.E., LLC ("Publications S.E."). Ex. 2, Declaration of Jim

Newman, ¶ 6.

       N2's Response:

       Denied that Lyles worked for Lifestyle Publications, S.E., LLC

(“Newman”)1 as an independent contractor. Indeed, Lifestyle's publications

show that Lyles was a Lifestyle "Account Executive." (Affidavit of MaryAnne

Celardo, Ex. B, at 3). On February 18, 2019, Newman emailed Lyles from his

@lifestylepub.com          email     address       offering      Lyles     a   position       selling

advertising for Lifestyle. (June 2020 Newman Decl. Exs. 1, at N2_00007–8).

The email included a Lifestyle Publication job application conspicuously

branded with Lifestyle’s logo at the top, and opens with “Thank you for your

interest in Lifestyle Publications™[,]” and invites the applicant to join

Lifestyle’s “winning team” and promises to “provide equal employment

opportunities to all….” (June 2020 Newman Decl. Exs. 3, at N2_00195, 00198–

99).   Newman instructed Lyles to fill out and return the Lifestyle job

application and the other attachments “so I can set you up in our company

system and get your email address and cards so fill out and return when you

can and of course after you decide to accept.” (June 2020 Newman Decl. Ex.



1
  Given that Lifestyle Publications, S.E., LLC and Lifestyle Publications LLC are confusingly similar
names, that Newman owns Lifestyle Publications, S.E. LLC, and that Jim New, using an
@lifestylepub.com email address, is on most every email of record, Lifestyle Publications, S.E., LLC
is referred to as “Newman” for ease of reader.

                                                  15
         Case 7:19-cv-00089-BO Document 51 Filed 06/25/20 Page 15 of 34
1, at N2_00008.)       On February 26, 2019, Newman emailed Lyles at

jackie.lyles@lifestylepubs.com with copies of her new Lifestyle Publishing

business cards. (June 2020 Newman Decl. Ex. 2, at N2_000083). The front of

the business card read: “Jackie Lyles, Senior Account Manager, Lifestyle

Publications” and lists Lyles’s email address as jackie.lyles@lifestypubs.com

and lists Lifestyle’s web address: lifestylepubs.com. (Id.). The agreement

between Newman and Lyles is identified as independent contractor

agreement, but has a “compensation package” consisting of a $1,000 per

month base salary for the first three months, is not project base, and is for

an indefinite period of time. (2020 Newman Decl. Ex. 1, at N2_00042–43).

Attached to Lyles “independent contractor agreement” was a covenant not

to compete. (Id.). The covenant not to compete is not in Newman’s favor but

in favor of the undefined term “Magazines”. (Declaration of Michelle C.

Howard ("Howard Decl."), Ex. 1, at 3).        Because Lifestyle’s owns the

magazines at issue here (Declaration of DeLand Shore ("Shore Decl.") ¶4),

the non-compete restricts Lyles from competing with Lifestyles and is to

Lifestyle’s benefit.

      Newman controlled Lyles day-to-day duties and trained her on core

tasks of the sales job. For example, Newman training Lyles on her phone

script to solicit sale for Lifestyles (June 2020 Newman Decl. Ex. 2, at

N2_000096–97), sought his approval for sales proposals (June 2020 Newman

Decl. Ex. 2, at N2_000095), and went on sales calls with her (See e.g., id, Ex.



                                      16
       Case 7:19-cv-00089-BO Document 51 Filed 06/25/20 Page 16 of 34
1, N2__000003). Newman specifically directed that Lyles target certain

"categories" of business.      (June 2020 Newman Declaration, Ex. 1, at

N2_000039).     Moreover, he directed Lyles on the solicitation of the

Cunningham Associates account, including drafting a response on how to

respond to Cunningham Associate’s concerns with the length of a 36-month

advertising agreement. (June 2020 Newman Decl. Ex. 1, at N2_000020).

Newman also instructed her on the categories of businesses that Lyles

should focus on. (June 2020 Newman Decl. Ex. 2, at N2_000143).



      29.     Publications S.E. is an independent contractor for Lifestyle. Ex. 2,

Declaration of Jim Newman, ¶ 5.

      Plaintiff denies that Publications S.E. is an independent contractor

for Lifestyle. Jim Newman and Publications S.E. are agents of Lifestyle

whom act on Lifestyle's behalf and whom Lifestyle controls. For example,

Lifestyle has vast discretion and control over how Publications S.E.

operates its business and "may reject any Publication and Advertising

Contracts" Lifestyle S.E. enters into "for any reason whatsoever[.]"

(Lifestyle S.E. Independent Publisher Agreement ¶ 5). Publications S.E. can

only solicit business from advertisers at "such prices and terms as are set by

Lifestyle[.]" (Id. at ¶ 5(i)). In fact, Publications S.E. cannot approve or

execute any of the Advertising Contracts Publications S.E. obtains. Instead,

Publications S.E. has a duty to have all advertising contracts it obtains



                                        17
       Case 7:19-cv-00089-BO Document 51 Filed 06/25/20 Page 17 of 34
reviewed, approved, and executed by Lifestyle. (Id. at ¶ 5(ii)). Moreover,

those Advertising Contracts show that Newman is merely an "Account

Manager," not an independent businessman.            (June 2020 Newman

Declaration, Ex. 1, at N2_00030; Geraghty Declaration, Ex. 2). At any rate,

Lifestyle prepares proofs of its publications, which Publications S.E. merely

reviews. (June 2020 Newman Declaration, Ex. 1, at N2_00035).

     Newman holds himself out as a part of Lifestyle. More specifically,

Newman uses Lifestyle's trademark, trade name, and magazine covers in his

email signature. (June 2020 Newman Declaration, Ex. 1, at N2_00036, 00039).

     Lifestyle's control of Publications S.E. is also shown in the way

Lifestyle's CFO Deland Shore and Lifestyle's counsel Carrie Francis

directed and instructed Publications S.E. and Jim Newman to respond to

N2's subpoena duces tecum in this matter. (June 2020 Newman Decl. Ex. 2,

at N2_000152–60). Newman sought and received direction from Deland

Shore on the dispute with N2, including having Lifestyle review his

proposed emails (June 2020 Newman Decl. Ex. 2, at N2_000152) and

receiving instruction on how to avoid responding to N2’s subpoena. In fact,

Deland Shore instructed Newman “[y]ou can object to [N2's] subpoena

because a NC court cannot order compliance…” (June 2020 Newman Decl.

Ex. 2, at N2_000157) and to “[j]ust let him know you are not represented….

You have given them what they asked for and haven’t felt the need for

representation.”   (June 2020 Newman Decl.       Ex. 2, at N2_000162). At a



                                     18
       Case 7:19-cv-00089-BO Document 51 Filed 06/25/20 Page 18 of 34
different time, though, Lifestyle’s instruction caused Newman to instead

believe or claim that he was in fact represented by Lifestyle’s counsel, such

as when Newman, copying Lifestyle and its attorney, informed N2’s counsel

via email that “As I shared previously on the advise [sic] of attorney I have

already supplied information requested in subpoena. I will be [sic] continue

to follow her advise regarding this matter.” (June 2020 Newman Decl. Ex. 2,

at N2_000167).

      Lifestyle's control over Newman in this litigation is merely

operational, but financial. Lifestyle is requiring Publications S.E. to pay a

portion of Lifestyle's legal fees associated with this action. (June 2020

Newman Declaration, Ex. 2, at N2_000160). And it has proposed splitting the

fees associated with its Motion for Summary Judgment.                 (June 2020

Newman Declaration, Ex. 2, at N2_000172).

      30.   Publication S.E. never consulted with Lifestyle before contracting with

Lyles. Ex. 1, Declaration of DeLand Shore, ¶ 11.

      N2's Response:

      Denied. Lyles submitted a Lifestyle job application so that Newman

could get her set up in the “company system”, which resulted in Lifestyle

creating her Lifestyle-branded business cards and providing her with the a

Lifestyle email address: jackie.lyles@lifestypubs.com. (June 2020 Newman

Decl. Ex. 1, at N2_00007–08).




                                        19
       Case 7:19-cv-00089-BO Document 51 Filed 06/25/20 Page 19 of 34
      31.    Publications S.E. publishes four magazines, Alpharetta Lifestyle,

BuckHaven Lifestyle, Johns Creek Lifestyle, and Perimeter North Lifestyle. Ex. 2,

Declaration of Jim Newman, ¶ 3.

      N2's Response:

      Admitted in part. Lifestyle owns and publishes Alpharetta Lifestyle,

BuckHaven Lifestyle, Johns Creek Lifestyle, and Perimeter North Lifestyle.

(Shore Decl. ¶¶ 4--6).

      32.    None of these magazines specifically target the Peachtree Battle

area. Ex. 2, Declaration of Jim Newman, ¶ 4.

      N2's Response:

      N2’s Response:     Denied. While selling advertising for publication in

Alpharetta Lifestyle, BuckHaven Lifestyle, Johns Creek Lifestyle, and

Perimeter North Lifestyle Lifestyle, Lyles called on a number of businesses

that advertised in N2’s Peachtree Battle Living. (Miyahira Decl. ¶ 9).

Furthermore, on March 21, 2019, Lyles copied Newman on an email with the

“Subject: story ideas from a potential client and resident in 30305

(Peachtree Battle).” (June 2020 Newman Decl. Ex. 2, at N2_000102).

            N2’S CUSTOMER ASKS LYLES FOR A COPY OF ITS AD

      33.    On March 28, 2019, Lyles contacted N2 from her personal email address,

stating that she used to work for N2 and was "retired," and that a N2 client had

contacted her for a copy of an advertisement that it had run in the February 2019

issue of Peachtree Battle Living. Compl. Ex. C Ex. A.

      N2's Response:
                                         20
       Case 7:19-cv-00089-BO Document 51 Filed 06/25/20 Page 20 of 34
       Admitted in part. On March 28, 2019 at 11:35 AM, Newman emailed

Lyles at jackie.lyles@lifestypubs.com congratulating her on her “first

contract” and stating “I just need you to find and send [Cunningham’s] past

ad to me and I will show you how we then upload for the ad design team.”

(June 2020 Newman Decl. Ex. 2, at N2_000112) (emphasis added). Less than

an hour after receiving Newman’s instruction to get the Cunningham

Associates ad, Lyles, using her jackielyles@att.net email address instead of

her @lifestypubs.com address (which all the records show was not in the

ordinary course of business for her), emailed N2’s Support team saying: “I

used to work for n2 and ‘retired’ recently. (June 2020 Newman Decl. Ex. 2,

at N2_000110). Her email did not disclose that she worked for Lifestyle. (Id.).

The email does not state that Cunningham Associates contacted her. (Id.).

Lyles subsequently emailed the Cunningham Associates advertisement to

Newman.        Newman thus knew that Lyles was using her old business

relationships, and N2's old ad. (June 2020 Newman Decl., Ex. 1, atN2_00027–

28).



       34.     Lyles copied the customer, Cunningham Associates, on the email, and

asked N2 to email Jere Smith, the Cunningham contact, a copy of the ad. Compl.

Ex. C Ex. A.

       N2's Response:

       Admitted.



                                         21
        Case 7:19-cv-00089-BO Document 51 Filed 06/25/20 Page 21 of 34
         35.   Kate Silberfeld of N2 responded and emailed a copy of the ad only to

Lyles, who responded and said she would forward to Cunningham. Compl. Ex. C

Ex. A.

         N2's Response:

         Admitted.    Admitted further that Ms. Silberfeld relied on Lyle’s

statement that she was “retired” and, wanting to help, Ms. Silberfeld

provided Lyles with a PubManager link so she could pull only the requested

advertisement directly. (Affidavit of Kate Silberfeld ("Silberfeld Aff.") ¶ 8).

Ms. Silberfeld did not know Lyles was working for Lifestyle when she

provided the ad to her. (Silberfeld Aff. ¶ 9.) Had Lyles contacted N2 using

an @lifestylepubs.com email address or otherwise disclosed that she was

working with Lifestyle Publications, Ms. Silberfeld would not have provided

her the Cunningham advertisement. (Silberfeld Aff. ¶ 10).




LIFESTYLES AND PUBLICATIONS S.E. DID NOT DIRECT OR CONTROL
                     LYLES’ ACTIONS

         36.   Until N2 initiated this litigation, Lifestyle never knew of the existence

of any contracts between Lyles and N2, including the Franchise Agreement. Ex. 1,

Declaration of DeLand Shore, ¶ 12.

         N2's Response:

         Denied. Lifestyle's agent Jim Newman hired Lyles and knew that

Lyles had worked as an N2 franchisee (Lyles Aff. ¶ 8) and discussed her non-


                                           22
          Case 7:19-cv-00089-BO Document 51 Filed 06/25/20 Page 22 of 34
compete with N2 in relation to her job selling Lifestyle advertising (June

2020 Newman Decl. Ex. 2, at N2_000154).

      37.    No one employed at Lifestyle ever directed Lyles to access N2’s computer

systems or to solicit customers of N2. Ex. 1, Declaration of DeLand Shore, ¶ 14.

      N2's Response:

      Denied. In the course of scope of soliciting Cunningham Associates to

purchase advertising from Lifestyle in a Lifestyle publication, Newman, as

Lyles’s supervisor, instructed her to “find and send” a copy of Cunningham’s

N2 ad, which she then secured from N2 through deceit. (June 2020 Newman

Decl. Ex. 1, at N2_000024--26). The record also shows that in the course of

scope of soliciting another N2 advertiser, American Leather / Verde Home,

to purchase advertising from Lifestyle in a Lifestyle publication and for

Lifestyle’s direct financial benefit, Lyles pulled a digital copy of the

American Leather / Verde Home advertisement from the N2 Portal and then

forwarded it to Newman stating “I have attached the ad [American Leather

/ Verde Home] ran the last month for P’tree Battle Living.” (June 2020

Newman Decl. Ex. 1, at N2-000023; see also Miyahira Declaration ¶¶ 13–14).

      38.    Publications S.E. never directed Lyles to access N2 Portal. Ex. 2,

Declaration of Jim Newman, ¶ 9.

      N2's Response:

      Denied. See response to Paragraph 37 above.




                                         23
       Case 7:19-cv-00089-BO Document 51 Filed 06/25/20 Page 23 of 34
      39.   Publications S.E. never directed Lyles to solicit any of N2’s customers.

Ex. 2, Declaration of Jim Newman, ¶ 10.

      N2's Response:

      Denied. Newman worked closely with and managed the process by

which Lyles solicited N2 customers, including instructing her how to

respond to Cunningham’s objections to 36-month advertising agreement

and attending sales meeting with Lyles. (See e.g., June 2020 Newman Decl.

Ex. 1, at N2_000020, N2_000023, N2_000026).

      40.   In May 2019, one of the publications operated by Lifestyle Publications

S.E., LLC, Buckhaven Lifestyles, ran an advertisement for Cunningham Associates.

Ex. 2, Declaration of Jim Newman, ¶ 11.

      N2's Response:

      N2’s Response: Admitted that in May 2019 Cunningham Associates

advertisement was published in Buckhaven Lifestyles, a publication

operated by Newman, but owned and published by Lifestyle. (Shore Decl.

¶¶ 4, 6). The advertising agreement under which the Cunningham ad was

published is between Lifestyle and Cunningham Associates, with all monies

owed under the agreement being payable to Lifestyle. (June 2020 Newman

Declaration Ex. 2, at N2_000112–114).

      41.   No one employed by Publications S.E. knew that Ms. Lyles was

contractually prohibited from soliciting Cunningham Associates. Ex. 2, Declaration

of Jim Newman, ¶ 12.



                                          24
       Case 7:19-cv-00089-BO Document 51 Filed 06/25/20 Page 24 of 34
      N2's Response:

      Denied. Newman knew that Lyles had been an N2 franchisee (Lyles

Aff. ¶ 8), had specifically talked to her about her possible obligations under

her N2 franchise agreement (June a Decl. Ex. 2, N2_00t 0154), and had

previously caused Lyles to sign a non-compete and non-solicit in favor of

Lifestyle (Howard Decl., Ex. 1, at 3).

      42.   Publications S.E. never directed Lyles to contact N2 to obtain any copy

of an ad for Cunningham. Ex. 2, Declaration of Jim Newman, ¶ 12.

      N2's Response:

      Denied. Newman specifically instructed Lyles to “find and send there

[sic] past ad to me” (June 2020 Newman Decl. Ex. 2, at N2_000112). Within

hours of instructing Lyles to get a copy of the Cunningham ad, Lyles

provided a copy of the ad to Newman while also forwarding to Newman a

copy of her email to N2 in which she falsely claimed to be “retired” and using

her personal email instead of her @lifestylepub.com account. (June 2020

Newman Decl. Ex. 2, at N2_000110–11). Upon receiving the Cunningham ad

and Lyle’s deceitful email to N2, Newman did nothing other than accept the

benefit of the deceit by proceeding under the advertising agreement with

Cunningham. (June 2020 Newman Decl. Ex. 2, at N2_000110–14; Declaration

of James V. Newman, D.E. 43-2, ¶ 11).




                                         25
       Case 7:19-cv-00089-BO Document 51 Filed 06/25/20 Page 25 of 34
      43.    Publications S.E. never directed Lyles to solicit any of N2’s customers

using any of N2’s confidential information or trade secrets. Ex. 2, Declaration of Jim

Newman, ¶ 12.

      N2's Response:

      Denied in part. Lyles was acting in the course and scope of doing

Lifestyle’s business, in Lifestyle’s name, for Lifestyle’s direct financial

benefit (June 2020 Newman Decl. Ex. 1, at N2_000018–20, 000024–30) when

she accessed N2 Portal and used it without permission to access clients that

included contract expiration dates and renewal information. (See, e.g.,

Beams Decl. ¶¶ 21-25). Lifestyles has also knowingly retained the benefit of

the Cunningham ad that was the product, at least in part, of Lyles using

expiration information taken from the Portal to target and close the sale.

(Geraghty Decl. ¶¶29, 30). Further, Newman controlled Lyles’s during the

Cunningham sale by instructing her how to respond to the client’s

objections and concerns (June 2020 Newman Decl. Ex. 1, at N2_000020),

attending the sales meetings (see, e.g., June 2020 Newman Decl. Ex. 1, at

N2_000026), and instructing her to get Cunningham’s N2 ad to facilitate

closing the sale. (June 2020 Newman Decl. Ex. 2, at N2_000112).



      44.    Publications S.E. has never had in its possession any information

obtained through Lyles from N2 Portal or PubManager. Ex. 2, Declaration of Jim

Newman, ¶ 14.



                                         26
       Case 7:19-cv-00089-BO Document 51 Filed 06/25/20 Page 26 of 34
      N2's Response:

      Denied. Newman received and was in actual possession of a digital

copy of the American Leather / Verde Home advertisement that Lyles took

without permission from PubManager. See N2’s response to Paragraph 25

above.

      45.    Publications S.E. has never had any of N2’s confidential information or

trade secrets in its possession. Ex. 2, Declaration of Jim Newman, ¶ 14.

      N2's Response:

      Denied. Lyles, at Newman’s instruction, maintained and shared with

Newman a progress report (the “Progress Report”) that tracked her efforts

to solicit and sell advertising for Lifestyle. (June 2020 Newman Decl. Ex. 1,

at N2_000046). The Progress Report documents the twenty-eight businesses

that she solicited during the weeks of 3/17/19, 4/1/19, 4/8/19 and 4/14/19. (June

2020 Newman Decl. Ex. 1, at N2_000046) Of the 28 businesses listed on the

Progress Report, nine were N2 advertisers. (Geraghty Decl. ¶ 29). Of those

nine N2 advertisers, four—Cunningham Associates, Pharr Road Animal

Hospital, Leslie Hindman, and Catalyst Fitness—had expired only weeks

before, in February 2019. A fifth account, Hennessy Jaguar/Land Rover, was

set to expire just 2 months later, in June 2019. (Geraghty Decl. ¶ 29) The

timing of these solicitations on behalf of Lifestyle Publications indicate that

Lyles knew when those N2 accounts had expired or were set to expire, and

then targeted those accounts using that knowledge. (Geraghty Decl. ¶ 29).



                                         27
         Case 7:19-cv-00089-BO Document 51 Filed 06/25/20 Page 27 of 34
Except for use of her personal email address to deceive N2 into providing

the Cunningham ad, Lyles regularly used her @lifestylepub.com email

address to solicit advertisers on behalf of Lifestyle (see generally June 2020

Newman Decl. Exs. 1–3). Because Lyles used her @lifestylepub.com email

account to solicit, on Lifestyle’s behalf, N2’s advertisers that she was

specifically targeting based on contract expiration dates maintained in N2

Portal (See, e.g., June 2020 Newman Decl. Ex. 1, at N2_00019–20, 00023), N2’s

confidential information and trade secrets would have likely existed on the

servers hosting Lifestyle’s email accounts. N2 is entitled to an inference that

its confidential information and trade secretes were included in Lyles’s

@lifestylepub.com email account, which Lifestyle controlled, given that

Lifestyle, at Newman’s instruction, deleted Lyles’s @lifestylepub.com during

the pendency of this action. (June 2020 Newman Decl. Ex. 2, at N2_000156).

      46.   Lyles never shared with Publications S.E. any confidential information

or trade secrets that she had obtained from N2. Ex. 2, Declaration of Jim Newman, ¶

15.

      N2's Response:

      Denied. In the course and scope of selling advertising for Lifestyle,

Lyles actually used confidential information and trade secrets, such as

contract expiration dates (Geraghty Decl. ¶¶ 26-31).          Lyles use of such

information,    which   resulted    in   at least   Cunningham’s advertising

agreement with Lifestyle (June 2020 Newman Decl. Ex. 1, at N2_000030). The



                                         28
       Case 7:19-cv-00089-BO Document 51 Filed 06/25/20 Page 28 of 34
total contract value of Lifestyle’s Cunningham ad agreement is $27,000.

(Geraghty Decl. ¶ 32).

      47.   Until this litigation, Publications S.E. never knew that Lyles had

accessed N2’s computer systems while under contract with Publications S.E. Ex. 2,

Declaration of Jim Newman, ¶ 9.

      N2's Response:

      Denied. On March 28, 2019, Lyles emailed a digital copy of the

American Leather / Verde Home ad that was published in the February 2019

issue of N2’s Peachtree Battle Living (June 2020 Newman Decl. Ex. 1, at

N2_000023), and which she surreptitiously took from the N2 PubManager.

(Miyahira Decl. ¶¶ 13, 14.) Lyles specifically informed Newman: “I have

attached the ad they ran last month in P’tree Battle Living. Please see

below.” (June 2020 Newman Decl. Ex. 1, at N2_000023).

      48.   Lifestyle has never directed Lyles to solicit N2’s customers. Ex. 1,

Declaration of DeLand Shore, ¶ 14.

      N2's Response:

      Denied.    The acts or knowledge of Lifestle's agent Newman are

imputed to Lifestyle.     Based on the progress reports that Lyles was

submitting to Newman (see e.g., June 2020 Newman Decl. Exs. 1–2, at

N2_000046, N2_000108), Newman and Lifestyle knew or should have known

that Lyles was soliciting her former N2 customers. Further, Lyles shared

both story and advertising leads with Sue Collins, an editor for Lifestyle.



                                       29
       Case 7:19-cv-00089-BO Document 51 Filed 06/25/20 Page 29 of 34
(June 2020 Newman Declaration, Ex. 1, N2_00018). Lifestyle has knowingly

retained and ratified the financial benefit of Lyle’s solicitation of

Cunningham Associates. (Shore Decl. ¶ 19; June 202 Newman Decl. Ex. 1, at

N2_000030).

      49.    Lifestyle has never directed Lyles to obtain any of N2’s confidential

information or trade secrets. Ex. 1, Declaration of DeLand Shore, ¶ 18.

      N2's Response:

       Denied in part.      Lifestyle, through Newman, hired Lyles to sell

advertising in its publications. Lyles was acting in the course and scope of

her authority to solicit advertising business on Lifestyle's behalf, in

Lifestyle’s name, for Lifestyle’s direct financial benefit (see e.g., June 2020

Newman Decl. Ex. 1, at N2_000018–20, 000024–30) when she accessed N2

Portal and used it without permission to access clients that included

contract expiration dates and renewal information. (See e.g., Beams Decl.

¶¶ 21-25).    Lifestyles has also knowingly retained the benefit of the

Cunningham ad that was the product, at least in part, of Lyles using

expiration information taken from the Portal to target and close the sale.

(Geraghty Decl. ¶¶29, 30).

      50.    Lifestyle never directed Lyles to contact or mislead N2 regarding

obtaining a copy of the Cunningham ad. Ex. 1, Declaration of DeLand Shore, ¶ 20.

      N2's Response:




                                         30
       Case 7:19-cv-00089-BO Document 51 Filed 06/25/20 Page 30 of 34
      Denied. In the course and scope of doing Lifestyle’s business, in

Lifestyle’s name, for Lifestyle’s direct financial benefit, Lifestyle’s affiliated

company (Shore Decl. ¶ 5) and agent, Jim Newman, instructed Lyles to “find

and send” a copy of Cunningham’s N2 ad, which she then secured from N2

through deceit. (June 2020 Newman Decl. Ex. 1, at N2_000024–26). She then

forwarded to Newman her deceptive email to N2 and the Cunningham ad

thus giving him actual notice and knowledge of the means she used to get

the ad from N2. (June 2020 Newman Decl. Ex. 1, at N2_000024–26). Lyles’s

Progress Report for Lifestyle notes Lyles believed “the art cost [was] now

bothering [Cunningham]” (June 2020 Newman Decl. Ex. 1, at N2_000046).

Cunningham’s advertising agreement shows that Lifestyle agreed to waive

the ad design fee (i.e., the art cost Cunningham was worried about) to help

close the sale. (June 2020 Newman Decl., Ex. 1, at N2_000030, including

handwritten note “One Time Free Design”). Being able to help a prospective

advertiser avoid an ad design fee, provides a competitive advantage and

helps close sales. (Geraghty Decl. ¶ 43). Further, Lifestyle was able to avoid

incurring ad design expenses by using the Cunningham ad that N2 designed

and holds rights to, and help close the sale by waiving the design fee.

(Geraghty Decl. ¶ 43). The value of the N2-designed Cunningham ad, as

measured by the ad design fee that N2 typically charges new advertisers, is

$499.00. (Geraghty Decl. ¶ 48). N2 has suffered economic injury as a result

of Lifestyle Publications using artwork created by N2—the Cunningham



                                       31
       Case 7:19-cv-00089-BO Document 51 Filed 06/25/20 Page 31 of 34
ad—to offer free ad design services to Cunningham ((Geraghty Decl. ¶ 47.)

Although it is difficult to provide a precise value of N2’s injury resulting

from Lifestyle having unfairly used N2’s Cunningham ad to solicit and

negotiate an ad agreement with Cunningham, $499.00 is an appropriate

value of the ad itself. (Geraghty Decl. ¶¶ 48-50). In addition to $499.00 design

value of the Cunningham ad, Lifestyle Publication benefited financially

from its unfair and anti-competitive use of the ad to overcome

Cunningham’s reluctance to pay an ad design fee and which directly

contributed to consummation of the Cunningham ad agreement, which has

and will yield profit to Lifestyle ranging between, at a minimum, $3,240 (12%

of $27,000) and $4,050 (15% of $27,000). (Geraghty Decl. ¶ 50).

      51.    Lifestyle has never had in its possession any of N2’s confidential

information or trade secrets. Ex. 1, Declaration of DeLand Shore, ¶ 22.

      N2's Response:

       Denied. See N2’s response to Paragraph 50 above. Further, Lifestyle’s

use of and benefit from N2’s confidential expiration dates helped Lifestyle

target and close the Cunningham sale. N2 was harmed by Lifestyle

Publication’s use of N2’s contract expiration dates and term and pricing

information to target and solicit N2’s current and former advertisers,

including Cunningham. (Geraghty Decl. ¶41). N2 has suffered economic

injury as a result of Lyles and Lifestyle Publications using the expiration

dates of specific N2 customer accounts, including Cunningham, to target



                                         32
       Case 7:19-cv-00089-BO Document 51 Filed 06/25/20 Page 32 of 34
those accounts. (Geraghty Decl. ¶46). It is difficult to provide a total and

precise valuation of N2’s damages that resulted from Lifestyle Publications’

unfair and anti-competitive conduct. (Geraghty Decl. ¶ 49). In addition to

$499.00 design value of the Cunningham ad, Lifestyle Publication benefited

financially from its unfair and anti-competitive conduct in that it resulted

in consummation of the Cunningham Associates ad agreement attached

here as Exhibit B, which has and will yield profit ranging between, at a

minimum, $3,240 (12% of $27,000) and $4,050 (15% of $27,000). (Geraghty

Decl. ¶ 49).

      52.      No one employed by Lifestyle knew that Ms. Lyles was contractually

prohibited from soliciting Cunningham Associates. Ex. 1, Declaration of DeLand

Shore, ¶ 20.

      N2's Response:

      Denied. Lifestyles, through Newman, knew that Lyles had worked as

an N2 franchisee (Lyles Aff. ¶ 8), had discussed her non-compete with N2 in

relation to her job selling Lifestyle advertising (June 2020 Newman Decl.

Ex. 2, at N2_000154) and knew or reasonably should have known that Lyle’s

N2 franchise agreement included a non-solicit.



      53.      No one employed at Lifestyle knew prior to this litigation that Ms. Lyles

had accessed N2’s computer systems while contracted with Publications S.E. Ex. 1,

Declaration of DeLand Shore, ¶ 14.



                                           33
       Case 7:19-cv-00089-BO Document 51 Filed 06/25/20 Page 33 of 34
      N2's Response:

      Denied. Lyles used her @lifestylepub.com email addresses to forward

a digital copy of the American Leather / Verde Home ad that was published

in the February 2019 issue of N2’s Peachtree Battle Living (June 2020

Newman Decl. Ex. 1, at N2_000023), and which she surreptitiously took from

the N2 PubManager. (Miyahira Decl. ¶¶ 13–14).



This 25th day of June, 2020.


                               /s/ Chris S. Edwards__________________
                               Alex C. Dale
                               N.C. State Bar I.D. No.: 028191
                               email: acd@wardandsmith.com
                               Christopher S. Edwards
                               N.C. State Bar I.D. No.: 48385
                               email: csedwards@wardandsmith.com
                               For the firm of
                               Ward and Smith, P.A.
                               Post Office Box 7068
                               Wilmington, NC 28406-7068
                               Telephone: 910.794.4800
                               Facsimile: 910.794.4877
                               Attorneys for Plaintiffs




                                      34
       Case 7:19-cv-00089-BO Document 51 Filed 06/25/20 Page 34 of 34
